Case: 11-50110       Document: 00512060064         Page: 1     Date Filed: 11/20/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 20, 2012

                                     No. 11-50110                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee
v.

GREGORY EUGENE NEAL,

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:10-CR-511-1


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
       The Supreme Court has vacated our judgment affirming Defendant-
Appellant Gregory Eugene Neal’s sentence, and remanded this matter for
further consideration in light of Dorsey v. United States, 132 S. Ct. 2321 (2012).
United States v. Neal, 464 F. App’x 244 (5th Cir. 2012) (unpublished), vacated,
No. 11-10442, 2012 WL 1855916 (U.S. Oct. 1, 2012) (mem.). We affirmed, in part,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-50110    Document: 00512060064     Page: 2   Date Filed: 11/20/2012



                                 No. 11-50110

because circuit precedent required us to reject Neal’s argument that the sixty-
month mandatory minimum sentence under 21 U.S.C. § 841(b)(1)(B) did not
apply pursuant to the Fair Sentencing Act of 2010. See United States v. Tickles,
661 F.3d 212 (5th Cir. 2011), vacated, No. 11-8023, 2012 WL 2470084 (U.S. June
29, 2012). Because Dorsey abrogated this precedent, that part of our judgment
is no longer valid. We held in the alternative, however, that regardless of the
mandatory minimum sentence, Neal’s sixty-month sentence was reasonable and
based on the factors set out in 18 U.S.C. § 3553(a). Neal, 464 F. App’x at 246.
Because Dorsey does not affect our alternative holding, we AFFIRM on that
basis.
         AFFIRMED; MOTION FOR REMAND DENIED.




                                       2